DETAILED ACTION
This action is in response to the claim amendments received 12/20/2021. Claims 1-12 are pending with claims 1, 8 and 9 currently amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over MORI [US20120226369], in view of ISHII et al. [US20090170579], hereinafter ISHII.
Regarding claim 1, MORI discloses a non-transitory computer-readable medium that stores a program (Fig. 2) in which, when executed by a processor, causes the processor to: 
determine a movement range of a moving object in a game field using movement range information indicating the movement range of the moving object in the game field (Fig. 10, S204, and [0129], “the calculation part 160 successively calculates a catching area changing in shape and/or size according to the physical length and the like of the fish object on the hook”); and 
arrange an item to operate the moving object ([0096], “when the finger F on the touch panel 20 moves right and left, the detection part 150 detects the operation to change the orientation of the virtual fishing rod”).

 Nevertheless, ISHII teaches in a like invention, wherein the movement range of the moving object is determined prior to ranging a game medium in a game field, wherein the game medium represents a player; and automatically determine an initial position for the game medium in the game field so that a relative position of the game medium with respect to the movement range of the moving object in the game field satisfies a predetermined condition, the predetermined condition corresponding to a distance between the game medium and the movement range of the moving object in the game field; arrange the game medium at the initial position in the game field ([0173], “Specifically, the coordinates of the position of the batter 8 within the batter's box 6 are stored as the batting position coordinates 550. The coordinates of the center of the batter's box 6 are initially stored as the batting position coordinates 550” --- The movement range of the ball in a baseball game is determined by the baseball game field, and the batter is arranged in the initial batting position which satisfies the predetermined condition that a distance between the batter and the ball is within the baseball game field).
Thus, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the non-transitory computer-readable medium disclosed by MORI, to have the initial position of the player automatically determined, as taught by ISHII, in order to start the game with players in a reasonable position for operating the game operations.
claim 2, the combination of MORI and ISHII discloses the non-transitory computer-readable medium according to claim 1, wherein the program, when executed by the processor, causes the processor to randomly select, at a movement change timing, a movement target position for a subsequent movement from a plurality of movement target positions that are candidates for a movement destination of the moving object (MORI, [0126], “the control part 140 changes the orientation (swimming direction) of the fish object randomly in each given elapsed time and moves the fish object on the hook at a speed according to the current physical strength of the fish object”).
Regarding claim 3, the combination of MORI and ISHII discloses the non-transitory computer-readable medium according to claim 2, wherein the movement change timing is set at predetermined time intervals (MORI, [0126], “each given elapsed time”).
Regarding claim 4, the combination of MORI and ISHII discloses the non-transitory computer-readable medium according to claim 2, wherein the movement change timing is a timing at which the moving object reaches a predetermined movement target position (MORI, [0073], “Then, as soon as the fish object on the hook stops moving (weakens), the player conducts a specific operation to reel in with the virtual reel so as to reduce the distance to the fish object and catch the fish object”).
Regarding claim 5, the combination of MORI and ISHII discloses the non-transitory computer-readable medium according to claim 2, wherein the program, when executed by the processor, causes the processor to randomly select, at the movement change timing, the movement target position for the subsequent movement based on a movement possibility that is set for each of the movement target positions (MORI, [0078], “The physical strength is set to a different initial value, for example, depending on the type of the fish object, and properly increased/decreased based on the player's operation (a follow operation described later) after the strike”).
claim 6, the combination of MORI and ISHII discloses the non-transitory computer-readable medium according to claim 1, wherein the program, when executed by the processor, causes the processor to move the moving object to a position located outside the movement range determined based on the movement range information if a controller detects operation performed in a direction that differs from a movement direction of the moving object (MORI, [0089], “the control part 140 updates the position and orientation so that the fish objects successively migrate at a speed (displacement) according to the physical strength with random directional change in every given time period (for example, 0.5 second)” and [0094], “the detection part 150 detects the follow operation when the successively detected positions of a contact point P1 match the positions (areas) of the moving fish shadow FS”, [0105], “when the contact position P5 of the player's finger F is outside the catching area CA (when the finger F fails to keep up with the catching area CA moving along with the fish shadow FS), the modification part 170 accesses the supervising part 110 and increases the physical strength of the fish object on the hook (restores the physical strength). In other words, the physical strength gauge SG in the figure is increased” and [0112], “the determination part 180 determines that the fish object has escaped when the player's finger F has been outside the catching area CA for a specific time period (for example, the accumulated time)”).
Regarding claim 7, the combination of MORI and ISHII discloses the non-transitory computer-readable medium according to claim 6, wherein the program, when executed by the processor, causes the processor to move the moving object to a position located outside the movement range in a movable range of the moving object in the game field if the controller detects operation performed in the direction that differs from the movement direction of the moving object (MORI, [0082], “The game image GI is an exemplary planar image of a fishing site (virtual fishing site) such as a lake and river seen from above”).
Regarding claims 8 and 9, please refer to claim rejection of claim 1.
claim 10, the combination of MORI and ISHII discloses the non-transitory computer-readable medium according to claim 1, wherein the game medium corresponds to an avatar of the player and is different from the moving object and the item (ISHII, [0215], “When the batting start flag 552 is "1" (i.e., the bat has been swung) (YES in step S114), the processing section 200 determines whether or not the ball has been hit by the bat (step S116)” --- the game medium corresponds to the batter, different from the baseball and the bat).
Regarding claim 11, the combination of MORI and ISHII discloses the non-transitory computer-readable medium according to claim 1, wherein the game medium corresponds to an avatar of the player, the moving object corresponds to a fish, and the item corresponds to a fishing rod (ISHII, [0215], “When the batting start flag 552 is "1" (i.e., the bat has been swung) (YES in step S114), the processing section 200 determines whether or not the ball has been hit by the bat (step S116)” --- the game medium corresponds to the batter avatar of the player, and when combined with MORI, Fig. 10, S204, and [0129], “the calculation part 160 successively calculates a catching area changing in shape and/or size according to the physical length and the like of the fish object on the hook”, [0096], “when the finger F on the touch panel 20 moves right and left, the detection part 150 detects the operation to change the orientation of the virtual fishing rod” --- the moving object corresponds to a fish, and the item corresponds to a fishing rod).
Regarding claim 12, the combination of MORI and ISHII discloses the non-transitory computer-readable medium according to claim 1, wherein the program, when executed by the processor, causes the processor to automatically determine the initial position for the game medium in the game field so that a distance from the initial position for the game medium to the movement range in the game field is smaller than a predetermined distance (ISHII, [0173], “Specifically, the coordinates of the position of the batter 8 within the batter's box 6 are stored as the batting position coordinates 550. The coordinates of the center of the batter's box 6 are initially stored as the batting position coordinates 550” --- The movement range of the ball in .
Response to Arguments
Applicant’s arguments with respect to claim(s) rejections under 35 U.S.C. 103 have been considered but are moot in view of new ground of rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375. The examiner can normally be reached 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YINGCHUAN ZHANG/Primary Examiner, Art Unit 3715